Citation Nr: 0740376	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  07-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition of the appellant as the 
surviving spouse of the veteran for Department of Veterans 
Affairs (VA) purposes.  


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972, 
including service in the Republic of Vietnam.  He died in 
June 1989.  The appellant is seeking to be recognized as the 
veteran's surviving spouse for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 administrative 
decision of the VA Regional Office (RO) in Montgomery, 
Alabama, that denied, on the merits, the appellant's claim 
seeking recognition as the veteran's surviving spouse.

In a January 24, 2005, decision, the Board denied the 
appellant's prior claim seeking to be recognized as the 
veteran's surviving spouse for VA purposes.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a September 5, 
2007, memorandum decision, affirmed the Board's 
determination.  As such, although the RO considered the 
current claim on the merits, the Board must initially 
determine whether new and material evidence sufficient to 
reopen her claim has been received because doing so goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Accordingly, the Board has identified 
the issue as set forth on the title page.

The Board has granted the appellant's request to have this 
case advanced on the Board's docket.


FINDINGS OF FACT

1.  In a January 24, 2005, decision, the Board denied the 
appellant's prior claim seeking recognition as the veteran's 
surviving spouse.

2.  In a September 5, 2007, memorandum decision, the Court 
affirmed the Board's January 24, 2005, determination.  

3.  The evidence received since the January 24, 2005, Board 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the appellant's application seeking 
recognition as the veteran's surviving spouse.

4.  The veteran and the appellant were married in January 
1969.

5.  The veteran and appellant had two children, a daughter 
Stephanie, who was born in September 1971, and a son Mark, 
who was born in August 1972.

6.  The veteran and the appellant were divorced in October 
1977.

7.  The appellant married J. M. in October 1981; in April 
1983, the appellant and J.M. were divorced.

8.  After their divorce in October 1977 and the appellant's 
divorce from J. M. in April 1983, the veteran and the 
appellant generally did not cohabit and the veteran primarily 
resided at his mother's home.

9.  The veteran died in June 1989.

10.  The preponderance of the evidence shows that following 
their October 1977 divorce, the appellant and the veteran did 
not enter into a common law marriage.


CONCLUSIONS OF LAW

1.  The Board's January 24, 2005, decision that denied the 
appellant's claim seeking recognition as the veteran's 
surviving spouse is final.  38 U.S.C.A. §§ 7103, 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the Board's January 24, 2005, 
decision is new and material; the appellant's claim seeking 
recognition as the veteran's surviving spouse is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for recognition of the appellant as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1102 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In this decision, the Board finds that new and material 
evidence has been received to reopen.  Thus, a discussion of 
VA's duties to notify and assist with respect to her 
application to reopen is not necessary.  

As to the merits of the appellant's claim, the Board notes 
that upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In a comprehensive 17-page April 2006 letter that was 
carefully tailored to the background and circumstances of the 
appellant's case, the RO notified her of the elements 
necessary to substantiate her claim and advised her of who 
was responsible for submitting what evidence, and informing 
her that she should submit to VA any pertinent evidence in 
her possession that might substantiate the claim.  

The appellant's detailed and voluminous correspondence 
reflects her affirmative understanding, i.e., she had actual 
knowledge of what was necessary to substantiate the claim.  
Thus, the purpose of the notice, to ensure that she had the 
opportunity to participate meaningfully in the adjudication 
process, was not frustrated because she had actual knowledge 
of what was necessary to substantiate her claim prior to the 
Board's consideration of this matter, ensuring the essential 
fairness of the adjudication.  See Sanders; Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that actual 
knowledge by the claimant cures defect in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to the duty to assist, the RO associated additional 
pertinent documentary evidence with the claims folder, 
including a death certificate for J.M., the appellant's 
second husband; a copy of the transcript of the video 
testimony of H.J., the veteran's mother; numerous lay 
statements, including those signed by the appellant's 
children, the veteran's mother, and a pastor; the report of 
an April 2006 VA field examination, which was conducted by VA 
in an effort to substantiate the appellant's claim; and 
voluminous communications from the appellant.

In light of the above, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the appellant will not be prejudiced by the Board's 
adjudication of her claim.  

Background and Analysis

The appellant seeks VA Dependency and Indemnity Compensation 
(DIC) and other benefits as the surviving spouse of the 
veteran.  She reports that she and the veteran reconciled 
immediately after their 1977 divorce and challenges the 
validity of her subsequent marriage to J.M.  Alternatively, 
she essentially maintains that following her April 1983 
divorce from J.M., she and the veteran established a common 
law marriage and thus she is his surviving spouse for VA 
purposes.  The appellant argues that although she and the 
veteran did not reside together, she was not at fault in the 
separation because it was precipitated by the veteran's 
abuse, and that both she and the veteran, as well as the 
public, considered them married.  

Reopening

In a January 24, 2005, decision, the Board determined that 
the appellant was not the veteran's surviving spouse for VA 
purposes.  The 17 volumes of evidence that were of record at 
the time of the Board's January 24, 2005, decision included 
marriage certificates and divorce decrees showing that the 
veteran and the appellant were married in January 1969 and 
divorced in October 1977; birth records for their son and 
daughter; evidence indicating that the appellant was married 
to J.M. in October 1981 and that they were divorced in April 
1983; the veteran's death certificate; warranty deed 
pleadings; an insurance card and medical records identifying 
the appellant as the veteran's spouse; evidence that the 
veteran and the appellant shared a bank account; numerous lay 
statements of friends and family members; transcripts of the 
appellant's hearing testimony; copies of VA claims forms; and 
the appellant's voluminous statements.

The appellant appealed the Board's January 24, 2005, decision 
to the Court, which in September 2007, affirmed the Board's 
determination.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

On January 25, 2005, the appellant sought to reopen her 
claim.  Evidence associated with the claims folder since the 
Board's January 24, 2005, decision includes additional lay 
statements and affidavits, including those signed by the 
veteran's mother, her children and a minister; a transcript 
of the veteran's mother's April 2005 video testimony; the 
report of an April 2006 VA field examination; a certificate 
of death showing that J.M. died in December 2001; and further 
voluminous statements of the appellant.  

Of particular significance are the statements, affidavits and 
testimony of the veteran's mother, which although 
conflicting, suggest that the veteran and the appellant 
entered into a common law marriage after their divorce.  For 
the purpose of reopening, however, the Board must presume the 
credibility of the evidence.  Justus.  Thus, in light of the 
basis of the Board's January 24, 2005, determination, the new 
evidence raises a reasonable possibility of substantiating 
her claim.  As such, the evidence is new and material under 
the provisions of 38 C.F.R. § 3.156(a) and the claim is 
reopened.  

Merits

In order to be entitled to VA benefits as a "surviving 
spouse" of a veteran, the appellant must have been the 
veteran's spouse at the time of the veteran's death and have 
lived continuously with the veteran from the date of their 
marriage to the date of the veteran's death, except where 
there was a separation due to the misconduct of, or procured 
by the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3) (West 2002); 38 C.F.R. § 3.50(b).  

In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that under 38 C.F.R. 
§ 3.53(b), the "continuous cohabitation" requirement is met 
if separation was "procured" by the veteran without fault 
of the surviving spouse, and that a separation by mutual 
agreement, without an intent to desert, does not break the 
continuity of cohabitation.

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  38 C.F.R. § 3.50.  The record shows that the 
veteran and the appellant were married in January 1969 and 
divorced in October 1977.  Two children were born to the 
veteran and the appellant during their marriage.  The record 
also discloses that the appellant married J. M. in October 
1981 and that they were divorced in April 1983.  The veteran 
died in June 1989.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that the Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  See 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The appellant acknowledges that she and the veteran were 
divorced, as reflected by a 1977 divorce decree from the 
State of Alabama.  She maintains, however, that she and the 
veteran reconciled immediately after their divorce in 1977 
and lived together until the early 1980s.  She argues that 
they therefore had a common law marriage that continued until 
the veteran's death.  As such, she contends that her marriage 
to J.M. was void.  Alternatively, the appellant argues that 
she and the veteran reconciled and entered into a common law 
marriage following her divorce from J.M., which remained in 
effect until the veteran's death in June 1989.  

The appellant further maintains that her separation from the 
veteran was due to his physical abuse and that their common 
law marriage remained in effect.  In support, she has 
submitted signed statements from friends and family members 
attesting that she and the veteran lived together, but 
separated because the veteran became violent.  The statements 
indicate that despite living apart, the veteran and the 
appellant publicly each held the other out as their spouse, 
and that the community considered them to be married.

In determining if a marriage is valid, the law of the place 
where the parties resided will be applied.  38 C.F.R. 
§ 3.1(j).  The State of Alabama recognizes common law 
marriage.  The applicable laws and regulations require that 
the parties be married at the time of a veteran's death for 
the appellant to be considered a surviving spouse.

To enter into a common-law marriage in Alabama, (1) there 
must have been a present agreement or mutual understanding to 
enter into the marriage relationship; (2) the parties must 
have been legally capable of making the contract of marriage; 
(3) there must have followed cohabitation as husband and 
wife; and (4) there had to be a public recognition of that 
relationship.  Mattison v. Kirk, 497 So.2d 120 (1986); Walton 
v. Walton, 409 So.2d 858, 860 (1982).  In Mattison, the 
Alabama Supreme Court noted that proof of agreement to enter 
into a common law marriage could be inferred from the 
circumstances such as cohabitation and reputation.  Id. at 
122.  The Alabama Supreme Court has observed, however, that 
courts closely scrutinize claims of a common law marriage and 
require clear and convincing proof of such a marriage.  
Reynolds v. Scott, 60 So.2d 690 (1952); see also Buford v. 
Buford, 874 So.2d 562, 564 (2003); Gray v. Bush, 835 So.2d 
192, 194 (2001).  Alabama courts have also held that couples 
who were formally divorced can subsequently establish a 
common law marriage.  Walton; see also Turner v. Turner, 37 
So.2d 186 (1948).  

VA law states that where an attempted marriage of an 
appellant to the veteran was invalid by reason of legal 
impediment, the marriage will nonetheless be deemed valid if: 
(a) The marriage occurred one year or more before the veteran 
died or existed for any period of time if a child was born of 
the purported marriage or was born to them before such 
marriage; (b) the appellant entered into the marriage without 
knowledge of the impediment; (c) the appellant cohabited with 
the veteran continuously from the date of the marriage to the 
date of his death, and (d) no claim was filed by a legal 
surviving spouse who was found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.52.  All of the requirements must be met for a 
valid marriage.

As the Board noted in the January 24, 2005, decision, the 
record contains statements from various persons who reported 
their personal observations in support of the appellant's 
claim that a common law marriage existed between herself and 
the veteran.  A statement from C. W., the appellant's 
neighbor, reflects that she knew the veteran and the 
appellant divorced but that it seemed like the veteran was 
always at the appellant's home.  She added that the appellant 
took care of the veteran for all those years.  In an October 
1998 statement, M.T. stated that the 

veteran and the appellant lived together from 1972 to 1981.  
The appellant's mother stated that although the appellant 
married someone else after her divorce from the veteran, the 
veteran moved in with the appellant when this marriage ended.  
She also reported that although the veteran later resided 
with his mother, he stayed with the appellant on occasion and 
she took care of him.  In numerous statements received in 
1999, several people stated that the veteran and the 
appellant lived together in the 1970s and early 1980s.  In a 
September 1999 statement, the veteran's father reported that 
after the veteran and the appellant's divorce they lived 
together for three years and then the veteran moved in with 
his mother.  

In several statements, the appellant's children reported that 
the veteran and the appellant lived together until the 
veteran became violent and then the veteran moved in with his 
mother.  Both children stated that the appellant often cared 
for the veteran and took him to the doctor.  In a July 2003 
statement, S.H., the appellant's neighbor, reported that the 
veteran and the appellant had obtained a divorce but that 
they resumed their marriage two weeks later, living together 
as husband and wife.  She added that the separation had been 
due to the veteran's abuse and drinking.  The statement from 
B. F., dated in July 2003, states that the veteran and the 
appellant began living together again as husband and wife 
shortly after their divorce and that the separation was due 
to the veteran's behavior.  

The record also contains a February 1980 insurance card 
reflecting that the veteran identified the appellant as his 
wife; insurance policy payment statements; payroll 
information, dated from 1975 to 1988, showing her marital 
status; property conveyances, dated in 1979 and 1980; medical 
records referring to the appellant as the veteran's wife; a 
copy of a 1989 Income Tax Return showing the appellant as the 
veteran's widow; and copies of photographs reportedly showing 
a hole in the wall and the appellant's bruised face.  The 
appellant has also submitted copies of bank records 
indicating that the veteran and the appellant had a joint 
loan account and a joint savings account for years including 
and after 1978.  

A February 1982 Alabama Court order notes that the veteran 
lived with his mother.  On his May 1983 formal claim form, 
the veteran stated that he was divorced, and in May 1983 
correspondence, the appellant referred to him as "X-
husband."  VA medical reports and Income-Net Worth 
statements, dated from September 1983 to January 1988, show 
that the veteran reported that he was divorced.  A May 1984 
letter from the appellant's Congressman reflects that she 
contacted him concerning the claim of "her former husband."  
A February 1988 VA hospital report indicates that the veteran 
was discharged to his mother's care, an April 1989 Housing 
Authority report states that the veteran resided with his 
mother, and in a May 1989 statement to VA, the appellant did 
not include the veteran as a member of her household.  

The June 1989 death certificate identifies the veteran's 
marital status as divorced.  In her October 1989 DIC 
application, the appellant stated that she and the veteran 
were married from January 1969 until their divorce in October 
1976; that she married J.M. in October 1982 and was divorced 
in April 1983; and that she did not live continuously with 
the veteran from date of marriage to the date of his death.  

The appellant filed a DIC claim on behalf of her then minor 
children in July 1989.  In that application, she indicated 
that she and the veteran had divorced in October 1976 and 
that they had not lived together continuously from the date 
of the marriage due to the divorce.  She listed "divorce" 
as the cause of the separation.  

Submissions from the appellant, dated in May and October 
1990, show that the veteran was receiving benefits for his 
children but was not providing support and that he lived with 
his mother.  In an affidavit attached to the October 1990 
submission, the appellant referred to herself as the 
veteran's "x-wife."  During a December 1990 RO hearing, the 
appellant testified that she and the veteran were separated 
and that he lived with his mother.  At an August 1993 Board 
hearing, the appellant indicated that she and the veteran had 
divorced in October 1976; however, she testified that she 
maintained contact with him.  In a June 1994 statement, she 
identified the veteran as her "x-husband."  The appellant's 
February 1996 petition to reopen the claim for benefits on 
behalf of her children referred to the death of her "EX-
husband."  The appellant's August 1996 claim indicates that 
she and the veteran had divorced in October 1977 and she did 
not live continuously with the veteran from the date of the 
marriage until his death.  

In her January 25, 2005, affidavit, the veteran's mother 
reported that she was the informant on his death certificate 
and wished to have it amended to reflect that the appellant 
was the veteran's surviving spouse.  

On April 26, 2005, the veteran's mother provided "videotaped 
testimony."  According to the two-page transcript of the 
proceeding, she was seated and questioned by A.I. (identified 
only as "another individual").  The transcript indicates 
that she was presented with a Bible, that she provided her 
street address, and that she confirmed that she was the 
veteran's mother.  She indicated that the death certificate 
was not correct "because the veteran and the appellant did 
see each other and stayed together some but he still lived 
with [her] part of the time when he was not in the 
hospital."  She added, "He was in the hospital a lot of 
times during them 2 or 3 or 4 years before he passed away."  

When questioned, "And we need you to correct the death 
certificate," the veteran's mother reportedly replied, 
"Yeah, we just need you to correct it.  Anything that's, 
that's wrong with it, it's fine by me for you to correct 
it."  A.I. immediately added, "And show [the appellant] as 
the spouse," to which the veteran's mother, after A.I. 
reiterated "as the spouse," responded, "as the spouse."  
A.I. stated, "OK, we need to make the record straight."  
The veteran's mother did not respond, so A.I. repeated the 
statement, and the veteran's mother eventually parroted the 
requested testimony.  As a final comment, A.I. said, "OK," 
and the veteran's mother responded, "Well, you wrote it 
down, I tried to look it over."

On a signed October 28, 2005, VA Form 21-4171, "Supporting 
Statement Regarding Marriage," the veteran's mother 
identified herself as the appellant's mother-in-law and 
indicated that she had known the appellant all her life.  She 
reported that the veteran and the appellant were generally 
known as husband and wife.  She added that neither ever 
denied the marriage, that she considered them to be husband 
and wife, and she described them as acting married at home 
and in public.  She also stated that on January 2, 1989, in 
her home, the veteran and the appellant referred to 
themselves as husband and wife on the occasion of their 
anniversary.  She added, however, that the veteran and the 
appellant did not live together continuously, that the 
veteran resided with her prior to his death, and reported 
that they had a "rocky" marriage because the veteran abused 
alcohol.  Finally, she stated that her son and the appellant 
reconciled and lived together following their divorce but 
that the veteran eventually came to live with her.

On another signed October 28, 2005, VA Form 21-4171, C.H., a 
minister, reported that he had "no relation" to the veteran 
or the appellant and that he had known each of them for more 
than 20 years.  He indicated that he had met them "several 
times" and had worked with both of them.  C.H. stated that 
the veteran and the appellant were generally known as husband 
and wife, that neither ever denied the marriage, that he 
considered them to be husband and wife, and that they "held 
each other out in public as married."  He reported that in 
1987, at the grave site of L.H., he heard the veteran or the 
appellant refer to each other as husband or wife.  He added 
that the veteran and the appellant separated several times 
and that the veteran would live with his mother but also live 
with the appellant, who transported him to doctor's 
appointments and stayed with him in the hospital.  

C.H. further stated that no "legal" marriage as ever 
entered into because the veteran and the appellant never 
divorced from their common law marriage.  In support of this 
assessment, he reported that he saw them together at school 
function and ball games and that the veteran and the 
appellant not only held themselves out as married, but the 
local paper recognized her as the veteran's widow.

In a March 2006 affidavit, the appellant attested that she 
was the veteran's surviving spouse at the time of his death.  
In doing so, she acknowledged that they did not live 
together.  She reports that they resumed their relationship 
and established a common law marriage and that she was not at 
fault for the separation.

An April 2006 VA field examination report reflects the 
examiner interviewed the veteran's mother at her home in an 
effort to "develop for a common-law relationship" between 
the deceased veteran and the appellant.  His mother stated 
that the veteran moved in with her following his divorce from 
the appellant and that he lived with her until his death in 
June 1989.  The veteran's mother indicated that the veteran 
considered her home as his permanent residence but 
acknowledged that the appellant picked up the veteran, that 
they would see the children together, and that the veteran 
would sometimes stay at the appellant's home for several 
weeks at a time.  His mother added, though, that it was  
never for more than a month at a time, and that in the year 
preceding his death, the veteran lived with her when he was 
not hospitalized.  When questioned about the statement she 
signed, his mother replied that she did not always fully 
understand the information provided to her.

On an October 2006 statement titled, "Rebuttal to Field 
Examiner's conclusions of April 12, 2006, visit to my home," 
the veteran's mother signed a statement that reads,

I did not say that my son lived with me continuously 
from the date of their divorce until he passed away.  I 
stated that they reconciled their differences and went 
back together.  They lived together until July 1980, and 
then my son moved in with me.  The lady that interviewed 
me called me and I told her I didn't feel like talking 
to her but she insisted that she needed to talk to me 
and she came to my house.  I did not feel comfortable 
with her and to my knowledge she did not tell me she was 
recording our conversation.

On the 4171 form I signed, I was not coerced in any way 
to sign it and I was "knowingly" of its contents.  My 
son and [the appellant] did live together after they 
filed for divorce and as husband and wife and even 
before his death, [the appellant] would come get him and 
he would stay with them.  My son and [the appellant] 
reconciled their differences and lived together as man 
and wife.  The video tape I was not threatened or 
coerced [sic], I was helped by the person in the 
background.

I have read the statement on Page 6 of the latest 
decision and I do not agree with it.  My son and [the 
appellant] did settle their differences and live 
together and established a common law marriage and thus 
although they had a rocky marriage, [the appellant] 
never deserted him.  She even went with him to the 
doctor.

In addition, appellant's children submitted further 
statements in support of the appellant's claim, in which they 
essentially reported that their parents held themselves out 
as a married couple.

Based on the Board's careful review of the 23 volumes of 
evidence, the Board finds that the preponderance of the 
evidence shows that the veteran and the appellant did not 
enter into a common law marriage after her divorce from J.M. 
in April 1983 and prior to the veteran's death in June 1989.  
As such, the appellant cannot be recognized as the veteran's 
surviving spouse for VA purposes.  Therefore, her claim must 
be denied.

The evidence shows that the appellant and the veteran were 
married from January 1969 to October 1977 and that the union 
produced a daughter in 1971 and a son in 1972.  The Board 
concludes that following their divorce, the preponderance of 
the evidence is against a finding that the veteran agreed to 
enter into a common law marriage because, by the appellant's 
own acknowledgement, they did not cohabit.  In reaching this 
conclusion, the Board acknowledges that there is evidence 
that the veteran and the appellant maintained a relationship 
and indeed cohabitated on occasion; however, the Board finds 
that maintaining a relationship and having the veteran stay 
over at the appellant's home from time to time is not 
tantamount to becoming remarried.  The contemporaneous 
documentary evidence shows that, during his lifetime, the 
veteran reported that he was divorced and that the appellant 
referred to him as her former spouse.  Thus, the 
contemporaneous evidence discloses that there was no mutual 
agreement or understanding by the veteran and the appellant 
to enter into a marriage relationship.  It therefore follows 
that the veteran and the appellant did not enter into a 
common law marriage at any time following their divorce.

In reaching this determination, the Board acknowledges the 
conflicting statements signed and/or attributed to the 
veteran's mother.  The April 2005 "testimony" was not sworn 
and it is clear that A.I. was leading a confused witness, who 
simply parroted "testimony" that was prepared by someone 
other than herself, and a copy of which she indicated she was 
reading from during the proceeding.  In any event, as a 
finder of fact the Board emphasizes the obvious inconsistency 
between the veteran's mother's statement that the veteran and 
the appellant "did see each other and stayed together some" 
and the establishment of a marital relationship such that the 
appellant should be identified on his death certificate as 
his surviving spouse.  

Further, as to the October 2006 statement of the veteran's 
mother in which she challenges the VA field examiner's 
report, the Board points out that the field examination was 
undertaken by VA in an effort to assist the appellant in 
substantiating her claim.  Moreover, apparently in response 
to her April 2005 testimony, "Well, you wrote it down, I 
tried to look it over," the veteran's mother reported in 
October 2006, that she was not threatened or coerced in the 
production of the video tape, yet she acknowledged that she 
was "helped" by the person in the background. 

The Board concludes that the findings as set forth above that 
were reported by the April 2006 VA field examiner are highly 
probative of whether the veteran and the appellant entered 
into a common law marriage.  In this regard, the Board 
observes that, in contrast to the appellant, the field 
examiner is a professional who has no stake in the outcome of 
this appeal.  See Pond v. West, 12 Vet. App. 341, 345 (1999); 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (In 
assessing credibility, VA can consider whether an individual 
has an interest in the outcome of a proceeding).  Further, 
the Board observes that the word usage in the veteran's 
mother's October 2006 statement varies from handwritten 
statements and even from her video testimony.  As such, the 
Board finds the October 2006 statement to be not credible and 
thus not probative of whether the veteran and the appellant 
entered into a common law marriage prior to his death.  

In reaching this determination, the Board also emphasizes 
that the resolution of this appeal does not turn on the basis 
of the appellant's separation from the veteran because the 
Board finds that at no time between the appellant's divorce 
from J.M. in April 1983 and the veteran's death in June 1989 
did the veteran and the appellant establish a common law 
marriage.

In light of the foregoing, the Board finds that the appellant 
may not be recognized as the veteran's surviving spouse for 
VA purposes.  The appeal is denied.


ORDER

New and material evidence has been received to reopen the 
appellant's claim seeking recognition as the veteran's 
surviving spouse for VA purposes; to this extent, the appeal 
is granted.

The appellant is not recognized as the veteran's surviving 
spouse for VA purposes.  The appeal is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


